DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 7/26/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-18, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Bui U.S. PGPUB No. 2005/0045815 discloses a matrix observation device, comprising:  5a stage 130 on which a sample plate 140 on which a sample is to be arranged is to be placed (“Sample holder 130 is configured to  in addition, some or all of the additional information can be incorporated onto the sample plate” [0043], there is no explicit disclosure of a first light source and image acquisition unit which, respectively, observe and generate a distribution of matrix in the sample when the sample plate is irradiated with light from the first light source.
While McGill U.S. PGPUB No. 2016/0210613 discloses a bar code reading apparatus which includes a first light source unit that emits a first light for observation 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a matrix assisted laser desorption ionization (MALDI) mass spectrometer for analyzing a sample containing a matrix that absorbs light having a particular wavelength range, comprising: first and second light sources overlapping in a wavelength range, wherein the first light source observes a distribution of matrix in the sample and is positioned to direct light to a region on the sample plate; and the second light source emits laser light within the particular wavelength for being absorbed by the matrix in the sample.

Regarding independent claim 21; Bui U.S. PGPUB No. 2005/0045815 and McGill U.S. PGPUB No. 2016/0210613 do not disclose that the light for reading a bar code is directed onto a plurality of areas for placement of samples on the upper surface of a sample plate.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a matrix assisted laser desorption ionization (MALDI) mass spectrometer comprising: first and second light sources overlapping in a wavelength range, wherein the first light source directs light to a plurality of areas for placement of samples on the upper surface of a sample plate; and the second light source emits laser 

Regarding dependent claims 2-6, 8-18, 22, and 23; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON L MCCORMACK/Examiner, Art Unit 2881